EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Kleinheksel on 2/17/21.

The application has been amended based on the response dated 02/05/21 as follows: 


--Claim 1.  An adjustable interchangeable golf club head, comprising:
	a faceplate-based platform capable of receiving various performance enhancing interchangeable adjustment components, the faceplate-based platform including a back surface and a face surface, the face surface defining a surface plane, at least a portion of the face surface of the faceplate made with embossing yielding a total surface depth 
	an interchangeable, independent one-piece hosel adapter received by the face surface of the faceplate-based platform, whereby the loft of the club can be adapted by interchanging the one-piece hosel adapter, such that the relative placement of weight is shifted down to the faceplate which realigns the weight to the center of the club; and 
	a bounce angle adjustment flange removably and adjustably attachable to the back surface of the faceplate-based platform, said bounce angle adjustment flange including an interchangeable rear flange, providing the ability to modify the bounce angle of the club upon swinging the club.—

Claim 9 has been cancelled.

Allowable Subject Matter
Claims 1-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claim 1 is due to the interchangeable, independent one piece hosel adapter being attached to the face surface of the faceplate-based platform.  The prior art fails to show or suggest the above, in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.